SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement [ X ]Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Municipal Securities Fund, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Filed by:Federated Municipal Securities Fund, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Act of 1934 Subject Company:Federated California Municipal Income Fund, portfolio of Federated Municipal Securities Income Trust. Commission File No. 811-2677 Federated California Municipal Income Fund Draft Solicitation Script November 20, 2009 1-866-586-0636 Greeting : Hello, is Mr./Ms. available please? Hi Mr./Ms., my name is and I am calling on behalf of the Federated California Municipal Income Fund on a recorded line.Recently we sent you proxy materials for the upcoming Special Meeting of Shareholders to be held on November 20th, 2009 and noticed we have not yet received your vote.Your Fund’s Board of Trustees is recommending that you vote in favor of the proposal. Would you like to vote along with the recommendations of the board? For the record, would you please state your full name and mailing address? Are you authorized to vote on all shares? Again, my name is , a proxy voting specialist on behalf of the Federated California Municipal Income Fund. Today’s date isand the time isEastern Time. Mr./Ms., I have recorded your [FAVORABLE / AGAINST / ABSTAIN] vote for all of your Federated California Municipal Income Fund accounts and will be sending you a written confirmation for each.If you wish to make any changes you may contact us by calling 866-586-0636.Thank you very much for your participation and have a great day/evening. If Not Received I would be happy to resend the materials to you. Do you have an email address this can be sent to? (If yes: Type email address in the notes and read it back phonetically to the shareholder) (If not, continue with standard script) Can you please verify your mailing address? (Verify entire address, including street name, number, town, state & zip) Thank you. You should receive these materials shortly and the materials will inform you of the methods available to you to cast your vote, one of which is to call us back at the toll free number listed in the material. IfNot Interested, use rebuttal: I am sorry for the inconvenience.If you would take a moment to review the materials prior to the meeting and vote using one of the methods provided, Federated Investors would greatly appreciate it.The fund is comprised of many accounts and every one of them has a direct impact on the outcome of the proxy vote.Please be aware that as a shareholder, your vote is very important.Thank you again for your time today, and have a wonderful day/evening. ANSWERING MACHINE MESSAGE: Hello, my name is and I am a proxy voting specialist for the Federated California Municipal Income Fund.
